JUSTICE WARNER
dissents.
¶31 I dissent. The majority has erroneously construed FRA regulations.
¶32 The controlling principles missed by the Court are rather simple: The statutes and regulations say to a railroad “thou shall” do what we say to promote safety, and if you do these things, you have followed the law. Next, a railroad’s Maintenance of Way Operating Rules says to its workers “thou shalt not” violate these rules for if you do, you may be injured or killed. It is possible for a railroad to comply with the statutes and regulations and an employee may still be injured. It is not possible for an employee to be injured without some violation of safety rules because they, in essence, say “don’t get hurt.”
¶33 Congress and the FRA have enacted statutes and regulations which must be followed to promote safety in the dangerous railroad industry. The Court is correct that a violation of either the statutes or the regulations which causes an injury is a violation of law, constitutes negligence per se, and in such instance there can be no comparative fault assessed by the fact-finder. Bevacqua, 289 Mont. at ¶ 83. The Court acknowledges that BNSF followed the statutes and regulations.
¶ 26. BNSF, pursuant to 49 C.F.R. § 214.317, promulgated safety rules to provide on-track safety for its employees. A violation of these safety rules can be careless, that is, negligent, but such is not negligence per se. Comparative fault is a partial defense.
¶34 The District Court, unlike this Court, understands the difference between a violation of regulations and a violation of safety rules. It denied Woods’ motion for partial summary judgment because it found *161“the alleged negligent conduct of Holloway was not a violation of the federal regulations cited by Plaintiff.” Holloway complied with both 49 C.F.R. § 214.319 and 321. For example, it was undisputed that Holloway was the sole roadway worker in control of track limits, as required by 49 C.F.R. § 214.321(a), and the extent of the working limits were clearly identifiable, as required under 49 C.F.R. § 214.321(c). He did not violate an applicable statute or regulation, no such violation caused injury to Woods, and BNSF is not negligent per se.
¶35 Holloway admittedly violated a BNSF Maintenance of Way Operating Rule which expressly prohibited him from going beyond the track warrant limits. Thus, BNSF was negligent, which it admitted. However, such negligence does not arise because of the violation of a regulation, but because of human error in violating a safety rule. Woods also violated this safety rule. Woods’ fault must be compared to the fault of Holloway, which is what the jury did.
¶36 The Court acknowledges Holloway complied with the regulations because he “followed the detailed procedures for obtaining a track warrant that allowed his hy-rail vehicle to have exclusive track occupancy within the working limits defined in his warrant.” ¶ 26. The Court then proceeds beyond the authorized legal limit and states that it would lead to an “absurd result” to conclude the regulations themselves do not require an employee to comply with and not exceed the provisions of the track warrant. The Court ignores the fact that these same Federal regulations explicitly provide, “[e]ach [railroad]... shall provide on-track safely for roadway workers ....” 49 C.F.R. § 214.317; and that such provisions are formally reviewed by the FRA to ensure that the rules comply with federal law. 49 C.F.R. § 214.307(b). Thus, by concluding regulations say the same thing as the railroad’s safety rules, the Court eliminates the need for the safety rules and casually eliminates the defense of comparative fault in FELA cases. Then, the Court boldly says that it expands FRA regulations to include the safety rules, thereby eliminating the contributory negligence defense, because it will not interpret statutes in such a way as to defeat their purpose. ¶ 27. My mind boggles at this sorcery.
¶37 Following the law would not lead to an absurd result as the majority concludes. The FRA regulations set forth the standard procedures that each railroad must follow for establishing track warrant limits. Each railroad is responsible for setting forth on-track safety procedures that are consistent with the federal regulations, but are specific to their own operations. BNSF had its on-track safety *162rales, one of which required all roadway workers to comply with track warrant instructions. Holloway complied with the regulations, but both Holloway and Woods failed to comply with the BNSF safety rule when they exceeded the track warrant limits. Therefore, there is no negligence per se, but the jury could find that both men were negligent and their negligence caused Woods’ death.
¶38 The Court has ignored the rale of statutory [regulatory] construction that where the language of a statute is “plain, unambiguous, direct and certain,” there is nothing left for the court to construe. Curtis v. District Court (1994), 266 Mont. 231, 235, 879 P.2d 1164, 1166. While under some circumstances it may be necessary to liberally construe Congressional language in order to avoid an obvious inequity, that is not the case here. The United States Supreme Court has clearly explained:
[tjhat FELA is to be liberally construed, however, does not mean that it is a workers’ compensation statute. We have insisted that FELA “does not make the employer the insurer of the safety of his employees while they are on duty. The basis of his liability is his negligence, not the fact that injuries occur.” And while “[w]hat constitutes negligence for the statute’s purposes is a federal question,” we have made clear that this federal question turns on principles of common law: “[T]he [FELA] is founded on common-law concepts of negligence and injury, subject to such qualifications as Congress has imported into those terms[.]” Those qualifications, discussed above, are the modification or abrogation of several common-law defenses to liability, including contributory negligence and assumption of risk. Only to the extent of these explicit statutory alterations is FELA “an avowed departure from the rules of common law.” [Citations omitted.]
Consolidated Rail Corp. v. Gottshall (1994), 512 U.S. 532, 543-44, 114 S.Ct. 2396, 2404, 129 L.Ed.2d 427.
¶39 In my view, if Congress had intended courts to liberally construe the statutory and regulatory language so as to infer a regulatory violation when a railroad worker is killed or injured, it would not have modified, but would have abrogated, contributory negligence as a defense, the same as it did with assumption of risk.
¶40 While it was Congress’ intent in enacting FELA to shift part of the “human overhead” of doing business from the worker to the railroad, and to ensure the railroad industry would bear “some of the cost for the legs, eyes, arms, and fives which it consumed in its operations,” it was not Congress’ intent to place the entire burden on the railroad, *163except under those circumstances explicitly stated. Consolidated Rail Corp., 512 U.S. at 542, 114 S.Ct. at 2404 (citing Wilkerson v. McCarthy (1949), 336 U.S. 53, 68, 69 S.Ct. 413, 420, 93 L.Ed. 497).
¶41 Because BNSF was not negligent per se, it was proper for the District Court to submit the question of contributory negligence to the jury. Title 45 U.S.C. § 53 only bars a defense of contributory negligence where the railroad has violated a safety statute or regulation.
¶42 It is wrong to hold that federal regulations preempted BNSF on-track safety rules where the federal regulations themselves explicitly required the railroad to adopt such rules, and where the rules, even though more stringent, were not in conflict with the federal regulations. The District Court was not in error in allowing BNSF’s expert witness to testify as to whether Woods violated such rules, because a qualified expert witness may offer his opinion as to the meaning of a company’s internal rule and whether such rule has been violated. See Mahan v. Farmers Union Cent. Exch., Inc. (1989), 235 Mont. 410, 420, 768 P.2d 850, 857 (experts may “testify as to whether the company complied with or violated its own policies.”) The court also did not err in allowing BNSF’s lay witnesses to testify as to their understanding of the on-track safety rules. Lay witnesses may offer opinions based on their first-hand knowledge and perceptions. Rule 701, M.R.Evid. In this case, the lay witness testimony was based on the witness’ first-hand experience in performing the same job as Woods. Additionally, “[testimony in the form of an opinion or inference otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by the trier of fact.” Rule 704, M.R.Evid.
¶43 For these reasons, I would affirm the judgment of the District Court.
CHIEF JUSTICE GRAY joins in the foregoing dissent.